DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/963,525, filed on January 20, 2020. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 
Response to Amendment
By Applicant’s amendment filed November 4, 2021, claims 1, 10 and 13 have been amended and claims 2, 3, 9, 11 and 12 have been canceled.  Claims 1, 4-8, 10 and 13-21 are currently pending and presented for examination.

Response to Arguments
The previous double patenting rejection over copending Application No. 17/137,559 is hereby withdrawn as said application is now abandoned.
Applicant’s arguments filed November 4, 2021 have been fully considered but are found not persuasive.
Applicant argues that although Zhang discloses that glycopyrronium and indacaterol can be formulated with water free of other solvents, there is nothing in Zhang to suggest that other compounds, including olodaterol, can be similarly formulated with glycopyrronium or a salt thereof. Applicant argues that indacaterol and olodaterol are completely different compounds with different physical and chemical properties, such as solubility and thus, a person of ordinary skill in the art would not have expected that olodaterol or a salt thereof, as disclosed in Malhotra ’214, could simply replace the indacaterol disclosed in in Zhang to provide a solution in water free of other solvents with a reasonable expectation of success. Applicant argues that nothing in Zhang and/or Malhotra ’214 suggests that the indacaterol disclosed in Zhang could simply be replaced with olodaterol. Applicant further argues that a person of ordinary skill in the art, reading Zhang and Malhotra ’214, would have expected that ethanol was required as a solvent component when glycopyrronium or a salt thereof and olodaterol or a salt thereof are formulated together to form a solution since there is no disclosure in Malhotra ’214 of a preparation that is an ethanol-free solution.
These arguments are found not persuasive since Applicant has not provided any evidence that olodaterol would not have been expected to be included in the formulation of Zhang with a reasonable expectation of success.  The arguments of counsel cannot In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
In the instant case, Applicant has not provided any evidence that olodaterol and indacaterol have vastly different properties which would teach away from substituting one for the other or adding one to another.  Both of olodaterol and indacaterol are similar compounds in the same class of beta2-agonists.  Olodaterol and indacaterol have similar structures which entails that the compounds will also have similar properties in the absence of a demonstration to the contrary.  Furthermore, prior to the effective filing date, an inhalation spray comprising olodaterol was known in the art (see FDA prescribing information for Striverdi Respimat).  Striverdi Respimat is composed of a sterile, aqueous solution of olodaterol hydrochloride filled into a 4.5 ml plastic container crimped into an aluminum cylinder for use with the inhaler (see 11 Description).  Striverdi Respimat further contains water for injection, benzalkonium chloride, edetate disodium, and anhydrous citric acid (see 11 Description).  Thus, the FDA prescribing information for Striverdi Respimat provides evidence that olodaterol like indacaterol, can be formulated according to the teachings of Zhang et al. which is a propellant-free aerosol pharmaceutical composition comprising glycopyrronium salt with water as the only solvent, free of other solvents.
Therefore, it is maintained that Zhang et al. teaches a propellant-free aerosol pharmaceutical composition comprising a glycopyrronium salt and the beta2-agonist indacaterol salt (claim 1).  Malhotra et al. teaches that long acting beta2-agonists include carmoterol, formoterol, indacaterol, olodaterol and vilanterol [0056].  Malhotra et al. further teaches combining glycopyrrolate and a beta2-agonist in a pharmaceutical 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
substituting olodaterol for indacaterol in the formulation of Zhang et al. would have been seen as selecting an obvious alternative to yield predictable results and within the purview of an ordinary skilled artisan practicing the invention of Zhang et al.  In addition, as stated in the rejection of record, in the alternative, combining another beta2-agonist such as olodaterol to the formulation of Zhang et al. which comprises a glycopyrronium salt and an indacaterol salt is also rendered obvious since "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus, combining a glycopyrronium salt with an indacaterol salt and an olodaterol salt is rendered obvious.
It is also maintained that the teachings of Zhang require the use of salts of the compounds and it is well-known in the art that pharmaceutically acceptable salts of compounds are used in the art to improve the properties of compounds including increasing water solubility.  In addition, Zhang also teaches the use of pH adjusters which are also known in the art to improve the solubility of formulations [0042].  Zhang further teaches that the propellant-free aerosol pharmaceutical formulation contains active ingredients that are completely dissolved (claim 1).  Thus, the teachings of Zhang In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. See MPEP § 716.07.
Applicant further argues that even if a person of ordinary skill in the art would have been motivated to formulate glycopyrronium or a salt thereof and olodaterol or a salt thereof as a solution in water free of other solvents, they would not have been motivated to formulate the solution at a pH ranging from 3.1 to 4.0 using citric acid or a salt thereof as a pH adjuster.
This argument is found not persuasive since it would be within the skill of an artisan practicing the invention to modify ingredients and the properties of a composition such that optimal results are achieved.  In the instant case, Zhang et al. teaches that the pH of the formulation is between 2.7 and 3.1 [0028].  Zhang et al. further teaches that the formulation is adjusted with a pharmacologically acceptable acid wherein citric acid is most preferred [0030].  Furthermore, the FDA prescribing information for Striverdi Respimat specifically teaches a skilled artisan how to formulate an aqueous solution of olodaterol.  As detailed in 11 Description, an aqueous solution of olodaterol contains 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s argument with respect to the previous double patenting rejections are found not persuasive for the same reasons as detailed above.
Thus, for these reasons the previous rejections under 35 USC 103 over Zhang et al. in view of Malhotra are hereby maintained, however, the rejection is being modified in view of Applicant’s amendments to the claims.  This action is non-FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 10 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 16/890,528 (U.S. Publication No. 2020/0375945 A1) in view of Malhotra et al. U.S. Publication No. 2014/0308214 A1.
Claims 1, 4-8, 10 and 13-21 of the instant application claim a device for administering glycopyrronium or a salt thereof and olodaterol or a salt thereof comprising a soft mist inhaler and a liquid, propellant-free pharmaceutical preparation comprising: (a) glycopyrronium or a salt thereof (b) olodaterol or a salt thereof; (c) a edetate; and (d) benzalkonium chloride dissolved in water free of other solvents, wherein the pH of the preparation ranges from 3.1 to 4.0 and the pH is adjusted using a citric acid or a salt thereof, as well as a method for administering the pharmaceutical preparation and a method for treating asthma or COPD comprising the administration of the pharmaceutical preparation.

Copending ‘528 does not claim combining glycopyrronium with olodaterol or a salt thereof.
Malhotra et al. teaches combining glycopyrrolate and a beta2-agonist in a pharmaceutical composition for the treatment of respiratory, inflammatory or obstructive airway disease (abstract).  Malhotra et al. teaches that long acting beta2-agonists are selected from the group consisting of carmoterol, formoterol, indacaterol, olodaterol and vilanterol [0056].  Malhotra et al. specifically teaches combining glycopyrrolate and olodaterol [0066].  Malhotra et al. teaches that a particularly preferred salt of olodaterol is olodaterol hydrochloride monohydrate [0085].  Malhotra et al. claims a pharmaceutical composition comprising glycopyrrolate in combination with a beta2-agonist selected from indacaterol, formoterol, vilanterol, carmoterol and olodaterol for the treatment of COPD or asthma (claims 1-15 and 52-54).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus, the cited claims of the instant application are rendered obvious over the cited claims of copending ‘528.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4-8, 10 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-20 of copending Application No. 17/186,561 in view of Malhotra et al. U.S. Publication No. 2014/0308214 A1.
Claims 1, 4-8, 10 and 13-21 of the instant application claim a device for administering glycopyrronium or a salt thereof and olodaterol or a salt thereof comprising a soft mist inhaler and a liquid, propellant-free pharmaceutical preparation comprising: (a) glycopyrronium or a salt thereof (b) olodaterol or a salt thereof; (c) a edetate; and (d) benzalkonium chloride dissolved in water free of other solvents, wherein the pH of the preparation ranges from 3.1 to 4.0 and the pH is adjusted using a citric acid or a salt thereof, as well as a method for administering the pharmaceutical preparation and a method for treating asthma or COPD comprising the administration of the pharmaceutical preparation.
Copending ‘561 claims a liquid, propellant-free pharmaceutical formulation comprising: (a) glycopyrronium bromide present in an amount between about 10 mg/ 100 ml and about 500mg/100ml; (b) water; (c) edetate; and (d) benzalkonium, wherein the pharmaceutical formulation has a pH in a range from about 3.2 to about 4.0, and wherein the formulation is administered using a soft mist inhaler, as well as a method for administering the pharmaceutical preparation and a method for treating asthma or COPD comprising the administration of the pharmaceutical preparation.
Copending ‘561 does not claim combining glycopyrronium with olodaterol or a salt thereof.

Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of copending ‘561 which teaches a propellant-free formulation comprising glycopyrrolate for the treatment of COPD or asthma, with the teachings of Malhotra et al. which teaches combining glycopyrrolate with a beta2-agonist selected from indacaterol, formoterol, vilanterol, carmoterol and olodaterol for the treatment of COPD or asthma.  Therefore, an ordinary skilled artisan would have been motivated to combine the glycopyrronium of copending ‘561 with a beta2-agonist known in the treatment of COPD or asthma with a reasonable expectation of improved success.  Thus, combining glycopyrrolate with olodaterol and optimizing the amounts of each component such that optimal treatment results are achieved is rendered obvious in view of the cited prior art teachings.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus, the cited claims of the instant application are rendered obvious over the cited claims of copending ‘561.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2020019952 (English Translation Provided) in view of Malhotra et al. U.S. Publication No. 2014/0308214 A1 and Striverdi Respimat FDA Prescribing information July 2014.

Zhang et al. teaches a propellant-free aerosol pharmaceutical composition comprising a pharmaceutical glycopyrrolate salt, an indacaterol pharmaceutical salt and water for the treatment asthma and COPD (abstract).  Zhang et al. teaches that glycopyrronium (glycopyrrolate) is a long-acting quaternary ammonium anticholinergic drug, usually in the form of its bromide salt [0004].  Zhang et al. teaches that indacaterol is a bronchodilator belong to the long-acting inhaled 2 receptor agonist class, usually in the form of its maleate [0006].  
Zhang et al. teaches that glycopyrronium salt is present at a concentration between 45 mg per 100 ml and 90 mg per 100 ml and indacaterol is present at a concentration between 99 mg per 100 ml and 198 mg per 100 ml [0013] [0027].  
Zhang et al. teaches that water is the only solvent [0014].  
Zhang et al. teaches that the pH value is adjusted with an acid to between 2.7 and 3.1 [0028]-[0031].  Zhang et al. teaches that the acid most preferred is citric acid [0030]-[0031]. 

Zhang et al. teaches that benzalkonium chloride is added as a pharmacologically acceptable preservative in an amount of between 5 mg per 100 ml and 20 mg per 100 ml preparation, preferably 10 mg per 100 ml preparation [0016] [0041].  Zhang et al. further teaches that for each 100 ml preparation 5 mg to 20 mg of EDTA or its pharmacologically acceptable salt as a pharmacologically acceptable complexing agent [0017] [0033]-[0035].  
Zhang et al. teaches that a preferred formulation contains only benzalkonium chloride, disodium EDTA (edetate), acid to adjust the pH, water and glycopyrronium salt, preferably hydrochloric acid [0042].
Zhang et al. teaches that the glycopyrronium salt aerosol pharmaceutical composition can be used with the Respimat aerosol inhalation device [0044].
Zhang et al. teaches a liquid active substance preparation administered by inhalation which contains water, glycopyrronium salt, indacaterol salt, benzalkonium chloride, disodium edetate, hydrochloric acid and optionally sodium chloride and does not contain any other excipients and additives [0019]-[0020].  Zhang et al. teaches in order to achieve the best distribution of the active substance in the lungs, a suitable inhaler is used to administer a liquid preparation pharmaceutical composition without propellant gas wherein a particularly suitable inhaler is capable of atomizing a small amount of liquid preparation, less than 100 microliters, preferably less than 50 
Zhang et al. does not teach combining glycopyrronium with olodaterol or a salt thereof.
Malhotra et al. teaches combining glycopyrrolate and a beta2-agonist in a pharmaceutical composition for the treatment of respiratory, inflammatory or obstructive airway disease (abstract).  Malhotra et al. teaches that long acting beta2-agonists are selected from the group consisting of carmoterol, formoterol, indacaterol, olodaterol and vilanterol [0056].  Malhotra et al. specifically teaches combining glycopyrrolate and olodaterol [0066].  Malhotra et al. teaches that a particularly preferred salt of olodaterol is olodaterol hydrochloride monohydrate [0085].  Malhotra et al. claims a pharmaceutical composition comprising glycopyrrolate in combination with a beta2-agonist selected from indacaterol, formoterol, vilanterol, carmoterol and olodaterol for the treatment of COPD or asthma (claims 1-15 and 52-54).
Striverdi Respimat is composed of a sterile, aqueous solution of olodaterol hydrochloride filled into a 4.5 ml plastic container crimped into an aluminum cylinder for use with the Striverdi Respimat inhaler (11 description).  The Striverdi Respimat formulation contains water for injection, benzalkonium chloride, edetate disodium, and anhydrous citric acid (11 Description).  The inhaler is a handheld pocket sized oral inhalation device that uses mechanical energy to generate a slow-moving aerosol cloud of medication from a metered volume of the drug solution (11 description).  The Striverdi Respimat inhaler has a slow-moving mist that helps you inhale the medicine (page 14).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  
Moreover, the prescribing information for Striverdi Respimat teaches that an aqueous solution of olodaterol is made with the same components as taught in Zhang et al. and is administered with the same Respimat inhaler as taught in Zhang et al.  Thus, a reasonable expectation of success exists in substituting olodaterol for indacaterol in the formulation of Zhang et al. and administering the formulation using a soft mist inhaler. 
Thus, the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. WO 2020019952 (English Translation Provided) in view of Malhotra et al. U.S. Publication No. 2014/0308214 A1 and Striverdi Respimat FDA Prescribing information July 2014 as applied to claims 1, 4-8, 10, 13-18, 20 and 21 above, and further in view of Huang WO 2018/036388.
Claim 19 of the instant application claims the use of an inhaler that comprises a block function and a counter.
The cited references are as set forth above.
The cited references do not specifically teach that the inhaler comprises a blocking function and a counter.
Huang teaches an inhalation atomizer comprising a blocking function through a locking mechanism and a counter along with a method to discharge and atomize fluid (abstract).
.

Conclusion
	Claims 1, 4-8, 10 and 13-21 are rejected.  Claims 2, 3, 9, 11 and 12 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM